Exhibit 10.10

FIFTH AMENDMENT TO LOAN DOCUMENTS

 

THIS FIFTH AMENDMENT TO LOAN DOCUMENTS (the “Amendment”) is made and entered
into effective as of December 4, 2007, by and among [i]ALMOST FAMILY, INC., a
Delaware corporation (“AFI”), [ii] each of the Subsidiaries of AFI that is a
party to this Amendment (and whether a party pursuant to the execution and
delivery of this Amendment by the Subsidiary, or by AFI as agent for same, all
of which are Borrowers for the purposes of the Loan Agreement and the other Loan
Documents as modified by this Amendment), and [iii]  JPMORGAN CHASE BANK, N.A.,
a national banking association (in its individual capacity, “Chase”), for itself
as a Lender and as Agent for the Lenders (“Agent”).

RECITALS

A.        AFI, various Subsidiaries of AFI, and Chase, for itself as the Lender
and in its capacity as Agent for Lenders, are parties to a certain Loan and
Security Agreement dated August 3, 1999, as modified by an Omnibus Amendment to
Loan Documents dated as of May 30, 2001 (“2001 Amendment”), a Second Amendment
to Loan and Security Agreement (“Second Amendment”) effective as of November 5,
2002, a Third Amendment to Loan Documents effective as of March 22, 2004 (“Third
Amendment”), and a Fourth Amendment to Loan Documents (“Fourth Amendment”)
effective as of July 15, 2005 (collectively, the “Loan Agreement”; certain
capitalized terms used in this Amendment have the meanings set forth for them in
the Loan Agreement unless expressly otherwise defined herein), pursuant to which
Lenders agreed to make the Loans to, and issue Letters of Credit for the account
of, Borrowers subject to and in accordance with the provisions of the Loan
Agreement and the other Loan Documents.

B.        Borrowers and Lenders have agreed, subject to and in accordance with
the provisions of this Amendment and the Loan Documents as modified pursuant to
this Amendment [i] to increase the amount of the Revolving Loan Commitment from
$22,500,000 to $40,000,000, [ii] to extend the expiration date of the Original
Term to November 30, 2010, [iii] to modify the manner in which the Interest Rate
is determined, [iv] to modify the manner in which the Borrowing Base EBITDA
Availability is calculated, [v] to modify certain of the financial covenants,
and [vi] as otherwise set forth herein.

NOW, THEREFORE, in consideration of the premises, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, it is hereby agreed as follows:



ARTICLE I.

 

Amendments to Loan Agreement

Borrowers, Agent, and Lenders agree that, effective as of November 30, 2007 in
each case, the Loan Agreement shall be modified as follows:

1.1

Section 2.1A of the Loan Agreement is amended and restated in its entirety as
follows:

 

2.1

Loans.

A.         Revolving Loan. Each Lender, severally, agrees to lend to Borrowers
from time to time its Pro Rata Share of each Revolving Advance. The aggregate
amount of all Revolving Loan Commitments shall not exceed at any time
$40,000,000, as reduced pursuant to the Section of this Agreement entitled
“Mandatory Prepayments”. Amounts borrowed under this Section 2.1A may be repaid
and reborrowed at any time prior to the earlier of (i) the termination of the
Revolving Loan Commitment pursuant to any acceleration of the Obligations as
provided hereinafter or (ii) the Termination Date. Except as otherwise provided
herein, no Lender shall have any obligation to make a Revolving Advance to the
extent such Revolving Advance would cause the Revolving Loan (after giving
effect to any immediate application of the proceeds thereof) to exceed the
Maximum Revolving Loan Amount.

[1]       “ Maximum Revolving Loan Amount” means, as of any date of
determination, the lesser of (a) the Revolving Loan Commitment(s) of all Lenders
less the Letter of Credit Reserve and (b) the Borrowing Base less the Letter of
Credit Reserve.

[2]       “ Borrowing Base” means, as of any date of determination, an amount
equal to the greater of [i] Asset Availability, or [ii] Borrowing Base EBITDA
Availability.

[3]       “ Asset Availability” means the sum of [i] eighty-five percent (85%)
of Eligible Accounts that are unpaid not more than ninety (90) days after the
due date specified in the original invoice, or for more than one hundred twenty
(120) days after invoice date if no due date was specified or if such due date
is more than thirty (30) days beyond the specified invoice date, [ii] sixty
percent (60%) of Eligible Accounts that remain unpaid more than ninety (90) days
but not more than one hundred eighty (180) days after the due date specified in
the original invoice (or for more than one hundred twenty (120) days or two
hundred ten (210) days, respectively, after invoice date if no due date was
specified or if such due date is more than thirty (30) days beyond the specified
invoice date), and [iii] fifty percent (50%) of Eligible Inventory, up to a
maximum of $750,000. For purposes of determining Asset Availability pursuant to
clauses [i] and [ii] above, any otherwise Eligible Account not billed within 30
days after the services giving rise to same were rendered or goods were shipped
nevertheless shall be deemed to have been billed, and the related invoice dated,
as of such thirtieth day.

[4]       “ Borrowing Base EBITDA Availability” means, during the period from
and including September 30, 2007 and at all times thereafter, the EBITDA
Multiple times Borrowing Base EBITDA for the immediately preceding twelve (12)
consecutive calendar

 

 

2



months for which the monthly financial statements required by the Reporting
Rider have been delivered.

As used in this Agreement, the term “EBITDA Multiple” for purposes of
determining Borrowing Base EBITDA Availability under this Section 2.1A[4] means
3.50.

 

1.2       The Borrowing Base Exhibit (§11.1) in the form attached to and made a
part of this Amendment is substituted for the form thereof in effect immediately
prior to the execution and delivery of this Amendment.

1.3       The Interest Rate Margin Schedule (§2.2) in the form attached to and
made a part of this Agreement is substituted for the form thereof in effect
immediately prior to the execution and delivery of this Amendment.

1.4       November 30, 2010 is agreed to be the expiration date of the Original
Term referred to in Section 2.5 of the Loan Agreement.

1.5       The Financial Covenants Rider(Article 6) attached to and made a part
of this Amendment is substituted for the form thereof in effect immediately
prior to the execution and delivery of this Amendment.

1.6

The provisions of Section 10.18, captioned "Arbitration", are deleted.

1.7       The Compliance Certificate Schedule(§11.1) in the form attached to and
made a part of this Amendment is substituted for the form thereof in effect
immediately prior to the execution and delivery of this Amendment.

1.8       The amount of “$1,000,000” is substituted for both the amount of
“$500,000” in the first line, and the amount of “$500,000” in the second line,
of the definition of “Acquisition Threshold” contained in Section 11.1 of the
Loan Agreement.

ARTICLE II.         

Conditions to Effectiveness

2.1       The provisions of Article 1 of this Amendment shall become effective
when, and only when, Agent shall have received this Amendment and each of the
documents or instruments set forth below (collectively, for purposes of this
Amendment, the “Additional Loan Documents”, all of which upon the satisfaction
of all the conditions set forth in this Article 2 shall be deemed part of the
“Loan Documents” referred to in the Loan Agreement), executed by the each of the
parties hereto and the parties thereto where provided, respectively, and in form
and substance satisfactory in all respects to Agent in its sole discretion, and
when each of the other conditions set forth below has been satisfied to the
satisfaction of Agent:

A.        A Joinder Agreement executed and delivered by each Subsidiary of AFI
not already a party to the Loan Agreement;            

 

 

3



B.        A new Note to evidence the Revolving Loan Commitment in the amount of
$40,000,000, which instrument shall be substituted for, but not a novation of,
the Note delivered on the Closing Date;

C.        Certified Resolutions of the Board of Directors of Borrowers
authorizing the execution and delivery by them of this Amendment;

D.        An opinion of counsel to Borrowers as to the due authorization,
execution and delivery by them of this Amendment and the $40,000,000 Note and
such other matters as Agent reasonably requests;

E.        Borrowers shall pay to Agent for the benefit of Lenders [i] a fee in
the amount of $100,000 for entering into this Amendment; and

F.        Agent shall receive such other documents, instruments and
certificates, if any, as Agent may reasonably request to insure the binding
effect in accordance with the terms hereof of the Loan Agreement and the other
Loan Documents as modified by this Amendment and the other Additional Loan
Documents.

ARTICLE III.

Other Provisions

3.1       Borrowers agree to pay, at the time of execution and delivery of this
Amendment, a fee in the amount of $100,000.00 to Chase as consideration for its
entering into this Amendment.

3.2       Borrowers hereby restate and confirm each of the representations,
warranties and covenants contained in the Loan Agreement and the other Loan
Documents, as modified by this Amendment. Without limitation of the preceding
sentence, Borrowers represent and warrant that this Amendment has been executed
and delivered by a representative of AFI for itself and on behalf of each of the
Borrowers duly authorized to do so and is valid and binding on Borrowers.

3.3       Borrowers agree to reimburse Agent for all expenses incurred by Agent
and Lenders in connection with the preparation, execution, delivery and
performance of this Amendment, including, without limitation, for reasonable
fees of legal counsel to Agent.

3.4       Except as expressly modified by this Amendment, all terms and
conditions of the Note(s), the Loan Agreement, the Mortgages and the other Loan
Documents shall remain in full force and effect as they were immediately prior
to the execution and delivery of this Amendment, and those terms and conditions
as modified are incorporated herein by this reference and shall govern this
Amendment in all respects. Upon the effectiveness of this Amendment, each
reference in the Note(s), the Loan Agreement and the other Loan Documents to the
terms “Loan Agreement,” “hereunder,” “hereof, “herein” or words of like import
shall mean and be deemed a reference to the Loan Agreement as modified by this
Amendment.

3.5       This Amendment may not be modified in any respect except in writing
signed by the party charged with such modification. This Amendment constitutes
the final, complete and exclusive agreement among Agent, Lenders and Borrowers
concerning its subject matter and

 

 

4



neither the Agent, Lenders nor the Borrowers are relying on any oral agreements
or understandings of any nature whatsoever with respect thereto.

3.6       This Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Kentucky.

< the balance of this page intentionally left blank >

 

 

5



IN TESTIMONY WHEREOF, witness the signatures on behalf of Borrowers, Agent and
Lenders effective as of the date first above written.

“Borrowers”

ALMOST FAMILY, INC., a Delaware corporation, for itself as a Borrower and as
agent for each of the other Borrowers under the Loan Agreement

 

By    /s/ C. Steven Guenthner

 

C. Steven Guenthner

Senior Vice President & Chief Financial

Officer

 

 

“Agent” and “Lenders”

 

JPMORGAN CHASE BANK, N.A., as Agent and for itself as a Lender

 

 

By    /s/ Robert E. Miles

 

Robert E. Miles

Senior Vice President

 

 

Attachments

-- Borrowing Base Certificate Exhibit (§11.1)

-- Interest Rate Margin Schedule (§2.2)

-- Financial Covenants Rider (Article 6)

-- Compliance Certificate Schedule (§11.1)

 

 

6



Attachment to

Fifth Amendment to Loan Documents

 

Borrowing Base Certificate Exhibit(§11.1)

BORROWING BASE CERTIFICATE

(Almost Family, Inc. and the other Borrowers)

(All amounts and calculations are determined on a consolidated basis

for all Borrowers as of the Certificate Effective Date in each case)

(000s omitted throughout)

1.

Revolving Loan Commitment(s) Availability

 

 

A.

Revolving Loan Commitment(s)

$40,000

 

Less

 

 

B.

The sum of the following Mandatory Prepayments,

 

if the effect of same is to reduce the Revolving

 

Credit Commitment

 

 

[1]

Proceeds of Asset Dispositions

 

(as described in Section 2.4B[2] of the

 

Loan Agreement)

$_______________

 

Less

 

 

C.

The Letter of Credit Reserve calculated, without duplication, as follows:

 

 

[1]

All reimbursement and other liabilities of

 

Borrowers or any of their Subsidiaries with respect

 

to each Lender Letter of Credit, whether contingent or

 

otherwise including:

 

 

[a]

Amount available to be drawn or

 

which may become available

 

to be drawn

$_______________

 

 

[b]

All amounts which have been

 

paid or made available by any

 

Lender issuing a Lender Letter of

 

Credit to the extent not reimbursed

$_______________

 

 

 

[c]

All unpaid interest, fees and

 

expenses related thereto

$_______________

 

 

7



 

 

[2]

Letter of Credit Liability for Lender

 

Letters of Credit

 

(sum of C[1][a] through C[1][c])

$_______________

 

 

D.

Revolving Loan Commitment Availability

 

(1A minus 1B minus 1C[2])

$_______________

 

2.

Asset Availability

 

 

A.

85% of Eligible Accounts unpaid not more than

 

90/120 days (see attached Schedule)

$ _______________

 

Plus

 

 

 

 

B.

60% of Eligible Accounts unpaid not more than

 

180/210 days

$_______________

 

Plus

 

 

 

 

C.

50% of Eligible Inventory (not to exceed $750)

$_______________

 

 

D.

Asset Availability (2A plus 2B plus 2C)

$_______________

 

3.

Borrowing Base EBITDA Availability

 

 

A.

3.50 times EBITDA for preceding 12 months

$______________

4.

Borrowing Base Availability

 

 

A.

Borrowing Base (greater of 2D or 3A)

$_______________

 

Less

 

 

B.

Letter of Credit Liability for Lender

 

Letters of Credit (1C[2])

_______________

 

 

C.

Borrowing Base Availability

 

(2A minus 2B)

_______________

 

5.

Maximum Revolving Loan Amount

 

 

A.

Lesser of line 1D and line 4C

$ _______________

 

 

B.

Revolving Loans outstanding as of

 

Certificate Effective Date

$ _______________

 

 

 

8



C.

Availability as of Certificate Effective Date

 

(5A minus 5B)

$ _______________

 

SCHEDULE OF ELIGIBLE ACCOUNTS RECEIVABLE

(All amounts and calculations are determined on a consolidated basis

for all Borrowers as of Calculation Effective Date in each case)

 

A.

Gross Accounts Receivable

$ _______________

Minus

 

B.

Accounts that are not Eligible Accounts (See Section

2.1B for complete criteria)

 

 

[1]

Payable more than 180 days after date of

 

invoice issuance

$ _______________

 

 

[2]

Unpaid more than 180 days after due date

specified in invoice, or 210 days if no due

 

date was specified

_______________

 

 

[3]

Credits due from Borrowers to account

 

debtors of Borrowers

_______________

 

 

[4]

Account debtor located outside U.S.

_______________

 

 

[5]

Account debtor that an Agent has identified

 

as having unsatisfactory credit standing

_______________

 

 

[6]

Account (other than Medicare and Medicaid)

 

for which debtor is U.S. Government or

 

instrumentality, and no Assignment of

 

Claims compliance

_______________

 

 

[7]

Account debtor is Affiliate of Borrowers

 

or a director, officer, agent, stockholder or

 

employee of any Borrower or any of their

 

Affiliates

_______________

 

[8]

Accounts as to which more than 25%

of aggregate accounts are unpaid more

than 180 days after due date

 

(210 if no due date specified)

_______________

 

 

[9]

Accounts subject to unresolved

 

dispute to extent of the dispute

_______________

 

 

[10]

Evidenced by instrument not in

 

possession of Agent, on behalf of Lenders

_______________

 

 

 

9



 

[11]

Accounts not subject to first priority Lien of

 

Agent, on behalf of Lenders

_______________

 

 

[12]

Accounts subject to Lien of a Person other

 

than Agent not a Permitted Encumbrance

________________

 

 

[13]

Accounts from account debtors subject to

 

bankruptcy or insolvency

________________

 

 

[14]

Accounts from an account debtor in excess of

 

20% of all Accounts due from that same

 

account debtor at the Certificate Date

________________

 

 

[15]

Accounts for which account debtor’s

obligation to pay is conditional

 

(e.g., bill and hold; consignment)

_______________

 

 

[16]

Account for which account debtor is located

in New Jersey or other applicable state and

Borrower hasn’t either qualified there or

filed Notice of Business Activities

 

Report or similar filing

_______________

 

 

[17]

Accounts for which account debtor is

creditor of Borrower, to extent of credits

 

owed by Borrower

_______________

 

 

[18]

Subtotal [1 through 17]

$ _______________

 

 

C.

Eligible Accounts [A minus B18]

$ _______________

 

AGING SUMMARY OF ACCOUNTS RECEIVABLE

(All amounts and calculations are determined on a consolidated basis

for all Borrowers as of Certificate Effective Date in each case)

Current

$___________________

 

1 to 30 days past due

$___________________

 

31 to 60 days past due

$___________________

 

61 to 90 days past due

$___________________

 

91 to 120 days past due

$___________________

 

121 to 150 days past due

$___________________

 

 

 

10



151 to 180 days past due

$___________________

 

Over 180 days past due

$___________________

 

Total Accounts Receivable

$___________________

 

(Reconcile to line 1 of calculation of

Eligible Accounts Receivable)

 

AGING SUMMARY OF ACCOUNTS PAYABLE

(All amounts and calculations are determined on a consolidated basis

for all Borrowers as of Certificate Effective Date in each case)

 

Current

$___________________

 

1 to 30 days past due

$___________________

 

31 to 60 days past due

$___________________

 

61 to 90 days past due

$___________________

 

91 to 120 days past due

$___________________

 

Over 120 days past due

$___________________

 

Total Accounts Payable

$___________________

 

 

11



Attachment to

Fifth Amendment to Loan Documents

 

Interest Rate Margin Schedule (§2.2)

to

Loan and Security Agreement

As of each Interest Calculation Date commencing December 31, 2007, the Base Rate
Margin and the LIBOR Margin and the Unused Line Fee, respectively, shall be that
percentage increment as set forth below according to the ratio (being the
Leverage Ratio as defined in the Financial Covenants Rider) of Total Funded Debt
of Borrowers as of such Interest Calculation Date divided by EBITDA of Borrowers
during the Applicable Calculation Period ending on such Interest Calculation
Date:

 

LEVEL

RATIO

BASE RATE

MARGIN

LIBOR

MARGIN

UNUSED

LINE FEE

1.           Less than or equal to 1.00 to 1.00

-1.50

1.25

0.250

2. Greater than 1.00 to 1.00 and less than or equal to 1.00 to 1.50

-1.25

1.50

0.250

3. Greater than 1.50 to 1.00 and less than or equal to 2.00 to 1.00

-1.00

1.75

0.250

4. Greater than 2.00 to 1.00 and less than or equal to 2.50 to 1.00

-0.75

2.00

0.350

5.           Greater than 2.50 to 1.00 and less than or equal to 3.00 to 1.00

-0.50

2.25

0.350

6.           Greater than 3.00 to 1.00

-0.25

2.50

0.350

 

 

 

 

 

 

 

 

 

From the effective date of this Amendment until December 31, 2007, the Base Rate
Margin and LIBOR Margin and Unused Line Fee shall be assumed to be and applied
in accordance with Level 2 above, regardless of the actual Leverage Ratio during
that period.

 

 

12



Attachment to

Fifth Amendment to Loan Documents

Financial Covenants Rider(Article 6)

to

Loan and Security Agreement

The consolidated financial statements of Borrowers shall, as of the end of each
fiscal quarter of Borrowers after September 30, 2007, reflect compliance with
the following financial covenants, determined in accordance with GAAP:

A.        The Adjusted Fixed Charge Coverage Ratio for each Applicable
Calculation Period shall not be less than 1.75 to 1.00.

B.        The ratio (“Leverage Ratio”) of Total Funded Debt as of the date of
calculation divided by EBITDA during the Applicable Calculation Period ending on
such date of calculation shall not be greater than 3.50 to 1.00.

C.        Net Worth shall never be less than the sum of [i] $18,500,000, plus
[ii] 80% of net income, without giving effect to any losses, during each fiscal
quarter of Borrowers beginning with the quarter ending September 30, 2007.

D.         Capital Expenditure Limits. The aggregate amount of all Capital
Expenditures, Capital Leases with respect to fixed assets of Borrowers and their
Subsidiaries (which shall be considered to be expended in full on the date such
Capital Lease is entered into) and other contracts with respect to fixed assets
initially capitalized on Borrowers’ or any Subsidiary’s balance sheet prepared
in accordance with GAAP (which shall be considered to be expended in full on the
date such contract is entered into) (excluding, in each case, expenditures for
trade-ins and replacement of assets to the extent funded with casualty insurance
proceeds) will not exceed the amount of $5,000,000.00 during each Applicable
Calculation Period.

 

 

13





Attachment to

Fifth Amendment to Loan Documents

Compliance Certificate Schedule (§11.1)

to

Loan and Security Agreement

COMPLIANCE CERTIFICATE

This Compliance Certificate is being delivered to JPMorgan Chase Bank, N.A., a
national banking association (in its individual capacity “Chase”), for itself as
a Lender and as Agent for the Lenders, as that term is defined herein, pursuant
to Section 5.6 of that certain Loan and Security Agreement dated as of August 3,
1999, as amended, among [i] Almost Family, Inc., a Delaware corporation (f/k/a
Caretenders Health Corp.) and each of the other Borrowers that are parties
thereto (referred to hereinafter each individually as a “Borrower” and
collectively as the “Borrowers”), [ii] the financial institution(s) that are
parties thereto and their respective successors and Eligible Assignees (each
individually a “Lender” and collectively “Lenders”) and [iii] Chase, for itself
as a Lender and as agent (“Agent”) for the Lenders (together with all
amendments, modifications and supplements thereto and all restatements thereof,
the “Loan Agreement”). All capitalized terms used herein without definition
shall have the meanings assigned to those terms in the Loan Agreement. The
undersigned Chief Financial Officer of Almost Family, Inc., for itself as a
Borrower and as agent for the other Borrowers, hereby certifies on behalf of
each of the Borrowers that, as of the last day of the most recently ended fiscal
quarter, ____________________ _____, 200__ (the “Compliance Date”):

1.

Ratio Requirements.

 

A.

The Adjusted Fixed Charge Coverage Ratio for the Applicable Calculation Period
in effect as of the Compliance Date (being the four consecutive complete fiscal
quarters of Borrowers ending ____________ 200_), was _____ to 1.00 calculated as
follows (all amounts in the following calculations are determined for Borrowers
and their Subsidiaries on a consolidated basis) [Reference Financial Covenants
Rider to the Loan Agreement and Section 11.1 of the Loan Agreement]:

 

[1]

Net income determined in accordance with GAAP

__________

plus, to the extent included in the calculation of net

income the sum of

 

[2]

Income and franchise taxes paid or accrued

__________

 

[3]

Interest expense, net of interest income, paid or accrued

__________

 

[4]

Amortization and depreciation expense

__________

 

[5]

Extraordinary or non-recurring “cash” losses

 

acceptable to Agent

__________

 

 

14



 

[6]

Extraordinary or non-recurring non-cash charges

 

acceptable to Agent

__________

less, to the extent included in the calculation of net income the sum of

 

[7]

The income of any Person (other than wholly-owned

Subsidiaries of Borrowers) in which any Borrower or a

wholly owned Subsidiary of a Borrower has an ownership

interest except to the extent such income is received by

Borrowers or such wholly-owned Subsidiary in a cash

 

distribution during such period

__________

 

 

[8]

Gains from sales or other dispositions of

assets (other than Inventory in the normal

 

course of business)

__________

 

[9]

Extraordinary or non-recurring gains

__________

 

[10]

EBITDA: ([1]+([2]+[3] +[4]+[5]+[6])

 

-([7]+[8]+[9])

__________

 

[11]

Interest expense

__________

 

[12]

Income tax expense

__________

 

[13]

Current maturities of long term debt

__________

 

[14]

Current maturities of payments due under

 

Capital Leases

__________

 

[15]

Dividends and distributions

__________

 

[16]

Adjusted Fixed Charges: (Total of [11]

 

through [15])

$_________

 

Calculation: [10] divided by [16]

__________

Required: not less than 1.75 to 1.00

 

B.

The ratio (the “Leverage Ratio” ) of Total Funded Debt divided by EBITDA, for
the Applicable Calculation Period in effect as of the Compliance Date, was _____
to _____ calculated as follows (all amounts in the following calculation are
determined for Borrowers and their Subsidiaries on a consolidated basis)
[Reference Financial Covenants Rider to the Loan Agreement and Section 11.1 of
the Loan Agreement]:

 

[1]

Indebtedness for borrowed money

__________

 

 

15



 

[2]

Indebtedness under Capital Leases

__________

 

[3]

Subordinated Debt

__________

 

[4]

Mandatorily redeemable preferred stock

__________

 

[5]

Contingent debt obligations including under

 

letters of credit

__________

 

[6]

Total Funded Debt: [1]+[2]+[3]+[4]+[5]

__________

 

[7]

EBITDA: Section 1A [10] above

__________

 

Calculation: [6] divided by [7]

__________

 

Required:

Not greater than 3.50 to 1.00.

 

 

C.

The Net Worth of the Borrowers as of the Compliance Date was _____________ ([3]
below) [Reference Financial Covenants Rider to Loan Agreement and Section 11.1
of the Loan Agreement]:

 

[1]

Capital stock and additional paid-in capital

__________

 

[2]

Retained earnings (or less accumulated deficit)

 

calculated in conformity with GAAP

__________

 

 

[3]

Net Worth [1]+[2]

__________

 

Required:

Not less than the sum of [i] $18,500,000, plus [ii] 80% of net income, without
giving effect to any losses, during each fiscal quarter of Borrowers, commencing
with the fiscal quarter of Borrowers that ends on September 30, 2007.

 

[i]

$18,500,000

 

 

+

[ii]

___________

 

Total:

___________

 

D.

The aggregate amount of all Capital Expenditures, Capital Leases with respect to
fixed assets of Borrowers and their Subsidiaries (which shall be considered to
be expended in full on the date such Capital Lease is entered into) and other
contracts with respect to fixed assets initially capitalized on Borrowers’ or
any Subsidiary’s balance sheet prepared in accordance with GAAP (which shall be
considered to be expended in full on the date such contract is entered into)
(excluding, in each case, expenditures for trade-ins and replacement of assets
to the extent funded with casualty insurance proceeds) during the Applicable
Calculation Period ending as of the Compliance Date was _____________

 

 

16



calculated as follows [Reference Financial Covenants Rider to Loan Agreement and
Section 11.1 of the Loan Agreement]:

 

[1]

Capital Expenditures

__________

 

[2]

Capital Leases with respect to fixed assets of|

Borrowers and their Subsidiaries (which shall be

considered to be expended in full on the date such

 

Capital Lease is entered into)

__________

 

[3]

Other contracts with respect to fixed assets

initially capitalized on Borrowers’ or any

Subsidiary’s balance sheet prepared in accordance

with GAAP (which shall be considered to be

expended in full on the date such contract is

entered into) (excluding, in each case, expenditures

for trade-ins and replacement of assets to

the extent funded with casualty

 

insurance proceeds)

__________

 

Calculation: [1]+[2]+[3]

__________

 

 

Required:

not greater than $5,000,000 during each Applicable Calculation Period

2.

Covenants.

Indebtedness and Liabilities. Since the immediately preceding Compliance Date,
no Borrower nor any Subsidiary of any Borrower has incurred or assumed any new
or additional Indebtedness in excess of the limits proscribed by Section 7.1 of
the Loan Agreement, other than [if any such new or additional prohibited
Indebtedness has been incurred or assumed by any Borrower or any Subsidiary of
any Borrower, described the amount and nature of the prohibited Indebtedness,
the assets securing the same, if any, and the holder thereof] [Reference Section
7.1 of the Loan Agreement].

 

A.

Guaranties. Since the immediately preceding Compliance Date, no Borrower has
consummated any of the transactions prohibited by Section 7.2 of the Loan
Agreement, other than [if any Borrower consummated any of the transactions
prohibited by Section 7.2 of the Loan Agreement, describe such transactions in
detail] [Reference Section 7.2 of the Loan Agreement].

 

B.

Transfers, Liens and Related Matters. Since the immediately preceding Compliance
Date, no Borrower has consummated any of the transactions prohibited by Section
7.3 of the Loan Agreement, other than [if any Borrower consummated any of the
transactions prohibited by Section 7.3 of the Loan Agreement, describe such
transactions in detail] [Reference Section 7.3 of the Loan Agreement].

 

 

17



 

C.

Investments and Loans. Since the immediately preceding Compliance Date, no
Borrower has made or permitted to exist any investments in or any loans to any
other Person prohibited by Section 7.4 of the Loan Agreement, other than [if any
Borrower made or permitted to exist any investments in or any loans to any
Person prohibited by Section 7.4 of the Loan Agreement, describe such
investments and/or loans in detail] [Reference Section 7.4 of the Loan
Agreement].

 

D.

Restricted Junior Payments. Since the immediately preceding Compliance Date, no
Borrower has directly or indirectly declared, ordered, paid, made or set apart
any sum for any Restricted Junior Payment prohibited by Section 7.5 of the Loan
Agreement, other than [if any Borrower declared, ordered, paid, made or set
apart any sum for any Restricted Junior Payment prohibited by Section 7.5 of the
Loan Agreement, describe such transactions in detail] [Reference Section 7.5 of
the Loan Agreement].

 

E.

Restriction on Fundamental Changes. Since the immediately preceding Compliance
Date, no Borrower has consummated any of the transactions prohibited by Section
7.6 of the Loan Agreement, other than [if any Borrower consummated any of the
transactions prohibited by Section 7.6 of the Loan Agreement, describe such
transactions in detail] [Reference Section 7.6 of the Loan Agreement].

 

F.

Changes Relating to Subordinated Debt. Since the immediately preceding
Compliance Date, no Borrower has changed or amended the terms of the
Subordinated Debt as prohibited by Section 7.7 of the Loan Agreement, other than
[if any Borrower has changed or amended the terms of the Subordinated Debt as
prohibited by Section 7.7 of the Loan Agreement, describe such changes or
amendments in detail] [Reference Section 7.7 of the Loan Agreement].

 

G.

Transactions with Affiliates. Since the immediately preceding Compliance Date,
no Borrower has consummated any of the transactions prohibited by Section 7.8 of
the Loan Agreement, other than [if any Borrower consummated any of the
transactions prohibited by Section 7.8 of the Loan Agreement, describe such
transactions in detail] [Reference Section 7.8 of the Loan Agreement].

 

H.

Conduct of Business. Since the immediately preceding Compliance Date, no
Borrower has engaged in any business other than businesses of the type engaged
in by any such Borrower on the Closing Date, other than [if any Borrower has
engaged in any business other than businesses of the type engaged in by any such
Borrower on the Closing Date describe any such business(es) in detail]
[Reference Section 7.9 of the Loan Agreement].

 

I.

Tax Consolidations. Since the immediately preceding Compliance Date, no Borrower
has filed or consented to the filing of any consolidated income tax return with
any Person other than [if any Borrower has filed or consented to the

 

 

18



filing of any consolidated income tax return with any Person describe such
filing in detail] [Reference Section 7.10 of the Loan Agreement].

 

J.

Subsidiaries. Since the immediately preceding Compliance Date, no Borrower has
established, created or acquired any Subsidiaries other than [if any Borrower
has established, created or acquired any Subsidiaries describe such Subsidiaries
in detail] [Reference Section 7.11 of the Loan Agreement].

 

K.

Fiscal Year; Tax Designation. Since the immediately preceding Compliance Date,
no Borrower has changed its Fiscal Year or elected to be designated as an entity
other than a C Corporation as defined in IRC other than [if any Borrower has
changed its Fiscal Year or elected to be designated as an entity other than a C
Corporation as defined in IRC describe any such change(s) in detail] [Reference
Section 7.12 of the Loan Agreement].

 

L.

Press Release; Public Offering Materials. Since the immediately preceding
Compliance Date, no Borrower has disclosed the name of Agent or any Lender in
any press release or in any prospectus, proxy statement or other materials filed
with any governmental entity relating to a public offering of the capital stock
of any Loan Party except as may be required by law other than [if any Borrower
has disclosed the name of Agent or any Lender in any press release or in any
prospectus, proxy statement or other materials filed with any governmental
entity relating to a public offering of the capital stock of any Loan Party
except as may be required by law describe any such disclosure(s) in detail]
[Reference Section 7.13 of the Loan Agreement].

 

M.

Bank Accounts. Since the immediately preceding Compliance Date, no Borrower has
established any new bank accounts, or attempted to amend or terminate any
Blocked Account or lockbox agreement without Agents’ prior written consent other
than [if any Borrower has established any new bank accounts, or attempted to
amend or terminate any Blocked Account or lockbox agreement without Agent’s
prior written consent describe any such new bank accounts or amendments or
terminations to any Blocked Account or lockbox agreement in detail] [Reference
Section 7.14 of the Loan Agreement]

 

N.

Operating Leases. Since the immediately preceding Compliance Date, no Borrower
has entered into any lease or rental agreement that is not a Capital Lease
except [if Borrower has entered into such an agreement, describe in reasonable
detail] [Reference Section 7.15 of the Loan Agreement].

 

O.

Environmental Compliance. No Borrower has, since the immediately preceding
Compliance Date, [i] failed to comply with all Environmental Laws or [ii] as
applicable, created, permitted to exist, or obtained knowledge of any claims,
liabilities, Liens, investigations, litigation, administrative proceedings,
whether pending or threatened, or judgments or orders relating to any Hazardous
Materials asserted or threatened against any Loan Party or relating to any real
property currently or formerly owned, leased or operated by any Loan Party other
than [if

 

 

19



any Borrower has created, permitted to exist or obtained knowledge of any such
matters describe any such matters in detail][Reference Section 5.15 of the Loan
Agreement].

The undersigned Chief Financial Officer of Almost Family, Inc. executing and
delivering this Compliance Certificate on behalf of Almost Family, Inc., for
itself as a Borrower and for the other Borrowers, further certifies that
____________ has reviewed the Loan Agreement and has no knowledge of any event
or condition which constitutes an Event of Default under the Loan Agreement or
the other Loan Documents other than [if any Event of Default has occurred,
describe the same, the period of existence thereof and what action the any
Borrower has taken or proposes to take with respect thereto].

IN WITNESS WHEREOF, Almost Family, Inc., for itself as a Borrower and as agent
for the other Borrowers, through its duly authorized Chief Financial Officer,
has executed this Compliance Certificate this _____ day of _______________,
200__.

ALMOST FAMILY, INC., a Delaware corporation, for itself as a Borrower and as
agent for the other Borrowers

 

By:

______________________________

 

 

Name:

______________________________

 

 

Title:

______________________________

 

 

 

 

 

20

JOINDER AND AMENDMENT TO LOAN DOCUMENTS

 

THIS JOINDER AND AMENDMENT TO LOAN DOCUMENTS (the “Joinder Agreement”) is made
and entered into as of December 4, 2007, by and among [i] ALMOST FAMILY, INC., a
Delaware corporation (“AFI”), and each of the other Borrowers that are parties
to the Loan Agreement described below (referred to in this Joinder Agreement
each as an “Original Borrower” and collectively as the “Original Borrowers”),
[ii] each subsidiary of AFI listed on Exhibit A hereto (each, a “New Entity” and
collectively, the “New Entities”), and [iii] JPMORGAN CHASE BANK, N.A., a
national banking association (“Chase”) acting in its capacity as agent (“Agent”)
for itself as a Lender and the other Lenders that are parties to the Loan
Agreement described below (each a “Lender” and collectively the “Lenders”).

RECITALS:

A.     The Original Borrowers, Agent and Lenders are parties to a certain Loan
and Security Agreement, dated as of August 3, 1999 (together with any amendments
thereto, the “Loan Agreement”; certain capitalized terms used in this Joinder
Agreement have the meanings set forth for them in the Loan Agreement unless
expressly otherwise defined herein), pursuant to which, among other things, the
Lenders established a $40,000,000.00 Revolving Credit Loan in favor of the
Original Borrowers.

B.        AFI or one of its subsidiaries, has caused the New Entities to be
organized (referred to in this Joinder Agreement as the “Organization”).

C.        Pursuant to the Loan Agreement, the Original Borrowers and each New
Entity must, as a condition to the consummation of the Organization, enter into
this Joinder Agreement and the other Joinder Agreement Documents defined below,
pursuant to which each New Entity will become jointly and severally liable for
all of the Obligations, grant and pledge a first and prior security interest in
all of its personal property and, if requested by Agent in accordance with the
provisions of the Loan Documents, all or part of its real property and fixtures,
as part of the Collateral for the Obligations, and otherwise be obligated and
bound by the covenants, conditions, representation and warranties and other
provisions of the Loan Documents binding upon the Original Borrowers thereunder
just as though each New Entity originally was a party thereto.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Joinder Agreement and for other good and valuable
consideration, the mutuality, receipt and sufficiency of which are hereby
acknowledged, the Original Borrowers, each New Entity and the Agent hereby agree
as follows:



ARTICLE 1

Joinder to and Amendment of Loan Agreement and Other Loan Documents

Subject to, and immediately and automatically upon, execution and delivery to
the Agent of each of the “Joinder Agreement Documents” more particularly
described in Article 2 of this Joinder Agreement:

1.1       Each New Entity is hereby joined as a Borrower to the Loan Agreement
and each of the other Loan Documents.

1.2       Without limitation of Section 1.1, each New Entity is hereby joined as
a Borrower to each of the Notes and jointly and severally promises and agrees to
pay the indebtedness evidenced thereby in accordance with the provisions
thereof.

 

1.3

Each New Entity covenants and agrees to comply with:

A.        all of the covenants contained in the “Affirmative Covenants” Article
of the Loan Agreement from the date of execution of this Joinder Agreement until
all Obligations have been fully paid and any Commitments of the Lenders to the
Borrowers have been terminated;

 

B.        all of the covenants contained in the “Negative Covenants” Article of
the Loan Agreement from the date of execution of this Joinder Agreement until
all Obligations have been fully paid and any Commitments of the Lenders to the
Borrowers have been terminated; and

C.        all of the other terms, conditions, covenants, agreements and
obligations of each Borrower to be performed under and pursuant to the Loan
Agreement and each of the other Loan Documents to which Borrowers are a party.

1.4       Each New Entity makes, as of the date of this Joinder Agreement, all
of the representations and warranties contained in the “Representations and
Warranties” Article of the Loan Agreement, which shall be continuing in nature
and remain in full force and effect until the Obligations are paid in full, and
which shall be true and correct.

1.5       Each New Entity hereby grants to Agent, for the benefit of the
Lenders, all of its Accounts, Inventory, Equipment and other Collateral, as
security for the payment and performance of the Note and the other Obligations,
in accordance with the provisions of the Loan Agreement.

1.6       Each Original Borrower(s), as applicable, grant to Agent all of the
membership interests of each New Entity owned by them, respectively, as security
for the Obligations, on all of the terms and conditions of the Stock Pledge
Agreement.

1.7       The Capitalization Schedule and each other Exhibit, Schedule or Rider
to the Loan Agreement referenced in and modified pursuant to Exhibit B attached
to and made a part of this Agreement are and shall be deemed modified
accordingly.

 

2



ARTICLE 2

Conditions Precedent

 

2.1       The joinder of each New Entity to each of the Loan Agreement, the
Notes, and the Security Agreement and the other Loan Documents described in
Article 1 of this Joinder Agreement shall become effective on that date (the
“Effective Date”) on which each of the following documents, in form and
substance satisfactory to Agent (collectively, the “Joinder Agreement
Documents”) has been executed by each of the parties to them and delivered to
the Agent and when the Agent determines to its satisfaction that each other
condition set forth below has been fulfilled:

A.        This Joinder Agreement, duly executed by or on behalf of each of the
Original Borrowers, each New Entity, and the Agent;

B.        Certified Resolutions of the Board of Directors and/or the sole member
of each New Entity authorizing the execution and delivery by it of this Joinder
Agreement;

C.        UCC-1 Financing Statement(s) naming the New Entities as the Debtor and
the Agent as the Secured Party for filing in all offices where necessary or
appropriate to perfect the security interest of Agent in the Collateral;

D.        If requested by Agent, landlord waiver(s) executed by each landlord of
each New Entity, and Mortgage(s) of all real property owned or leased by each
New Entity together with such surveys, policy of loan title insurance and other
related items that Agent reasonably may request;

E.         If requested by Agent, an opinion of counsel to each New Entity as to
the due authorization, execution and delivery by each New Entity of each of the
Joinder Documents to which it is a party and such other matters as Agent
reasonably requests;

 

 

F.

the Pro-forma Organization Information;

 

 

G.

The completion of the Organization.

H.        Such other documents and fulfillment of such other conditions as Agent
reasonably may request.

ARTICLE 3

Other Stipulations

 

3.1       Each New Entity acknowledges its receipt of a complete copy of the
Loan Agreement and each and every other presently existing Loan Document
referred to or referenced in the Loan Agreement.

3.2       Upon the Effective Date, the provisions of Article 1 of this Joinder
Agreement shall become effective and modify or supersede and replace the
applicable provisions of the Loan Agreement and the other Loan Documents recited
as being modified by them and each New

 

3



Entity shall be joined as a party to the Loan Agreement, the Notes, and all of
the other Loan Documents to which the Original Borrowers are parties. From and
after the Effective Date each reference to the “Loan Agreement” and the “Loan
Documents” or words of like import shall mean and be deemed a reference to, as
applicable, the Loan Agreement and Loan Documents as modified by this Joinder
Agreement but, except as modified by this Joinder Agreement and the other
Joinder Agreement Documents, the Loan Agreement and the other Loan Documents
shall remain in full force and effect in the same form as existed immediately
prior to the Effective Date.

3.3       If each of the Joinder Agreement Documents has not been fully executed
and delivered to the Agent on or before December 31, 2007, this Joinder
Agreement shall be voidable at any time prior to the delivery of each of such
Joinder Agreement Document upon notice given by AFI to the Agent or Agent to
AFI.

3.4       This Joinder Agreement and the other Joinder Agreement Documents
contain the final, complete and exclusive agreement of the parties to them with
regard to their subject matter, may not be amended except in writing signed by
each of the parties to them, shall be binding upon and inure to the benefit of
the respective successors and assigns of each of the parties to them (subject to
applicable provisions of, as applicable, the Loan Agreement and the Loan
Documents), and shall be construed in accordance with and otherwise governed in
all respects by the laws of the Commonwealth of Kentucky. This Joinder Agreement
may be executed in counterparts, and all counterparts collectively shall
constitute but one original document. Each of the Original Borrowers and each
New Entity hereby agrees to reimburse the Agent for all costs and expenses
incurred by the Agent in connection with the preparation, negotiation,
documentation, execution and delivery of this Joinder Agreement and the other
Joinder Agreement Documents, including but not limited to the reasonable fees of
legal counsel to Agent.

3.5          Each of the Original Borrowers join in this Joinder Agreement for
the purpose of consenting to the provisions of the foregoing Joinder Agreement,
and each of the Original Borrowers confirm and agree that its and their
respective obligations under, as applicable, the Note and the other Loan
Documents shall be unimpaired by this Joinder Agreement and that no Original
Borrower has any defenses or set offs against the Agent or Lenders, or their
respective officers, directors, employees, agents or attorneys with respect to,
as applicable, the Note or the other Loan Documents and that all of the terms,
conditions and covenants in the Loan Documents remain unaltered and in full
force and effect and are hereby ratified and confirmed.

 

4



IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed as of the day and year first above written.

“Agent”

 

JPMORGAN CHASE BANK, N.A.

 

By:/s/ Robert E. Miles        

 

Name:Robert E. Miles

 

Title:

Sr. Vice President

“Original Borrowers”

 

ALMOST FAMILY, INC., a Delaware corporation, for itself as a Borrower and as
agent and attorney-in-fact for the other Original Borrowers pursuant to the
grant and provision for same under the Loan Agreement

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Senior Vice President & Chief Financial

Officer

 

ADULT DAY CARE OF AMERICA, INC.,

a Delaware corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

ADULT DAY CARE OF LOUISVILLE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

ADULT DAY CLUBS OF AMERICA JOINT VENTURE LTD., a Delaware corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

5



 

CARETENDERS HOMECARE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS INFUSION CORP.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS INFUSION OF BIRMINGHAM, INC., an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF BIRMINGHAM, INC.,

an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF BOSTON, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF CHARLOTTE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

6



CARETENDERS OF CINCINNATI, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF CLEVELAND, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF COLUMBUS, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF ELIZABETHTOWN, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF EVANSVILLE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF FORT LAUDERDALE, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF INDIANA, INC.,

an Indiana corporation

 

 

By    /s/ C. Steven Guenthner

 

 

7



 

C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF INDIANAPOLIS, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF LOUISVILLE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF MARSHALL COUNTY, INC., an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF NEW JERSEY, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF NORTHERN KENTUCKY, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF RICHMOND, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

8



 

CARETENDERS OF SOUTHWEST FLORIDA, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF THE BLUEGRASS, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF WEST PALM BEACH, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES EMPLOYMENT COMPANY, INC., a

Kentucky corporation formerly known as Caretenders HME of Florida, Inc.

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF CENTRAL INDIANA, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF CINCINNATI, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

9



CARETENDERS VISITING SERVICES

OF SOUTHEAST FLORIDA, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VISITING SERVICES

OF SOUTHWEST FLORIDA, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

FREELIFE MEDICAL EQUIPMENT, INC.,

an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

HOME HEALTH OF JEFFERSON COUNTY, INC., a Georgia corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

HOUSECALLS OF AMERICA, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

HOUSECALLS, INC., a Delaware corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

10



METRO HOME CARE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

NATIONAL HEALTH INDUSTRIES, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

NATIONAL ORTHOPEDIC & REHABILITATION SERVICES, INC.,

an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

PRO-CARE HOME HEALTH OF BROWARD, INC., a Florida corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

RELIABLE HOME HEALTH CARE, INC.,

an Ohio corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

SPECIAL HEALTHCARE SERVICES, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

11



“New Entities”

 

ALMOST FAMILY PC OF FT. LAUDERDALE LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

ALMOST FAMILY PC OF KENTUCKY, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

ALMOST FAMILY PC OF SW FLORIDA, LLC 

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

ALMOST FAMILY PC OF WEST PALM, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS MOBILE MEDICAL SERVICES, LLC        

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF JACKSONVILLE, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

12



CARETENDERS VISITING SERVICES OF COLUMBUS, LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF COOK COUNTY, LLC          

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF DISTRICT 6, LLC     

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF DISTRICT 7, LLC     

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF GAINESVILLE, LLC              

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF HERNANDO COUNTY, LLC            

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

13



CARETENDERS VISITING SERVICES OF KENTUCKIANA, LLC          

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF OCALA, LLC               

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF ORLANDO, LLC       

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF PINELLAS COUNTY, LLC 

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF SOUTHERN ILLINOIS, LLC             

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF ST. AUGUSTINE, LLC   

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

14



 

CARETENDERS VISITING SERVICES OF ST. LOUIS, LLC  

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF BOSTON, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF CENTRAL KY, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF LOUISVILLE, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF NORTHERN KY, LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF WESTERN KY, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

15



 

MEDERI CARETENDERS VS OF BROWARD, LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

MEDERI CARETENDERS VS OF SE FL, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

MEDERI CARETENDERS VS OF SW FL, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

MEDERI CARETENDERS VS OF TAMPA, LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

PRINCETON HOME HEALTH, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

Attachments:

 

Exhibit A:  List of New Entities

Exhibit B: Modified Exhibit, Schedules or Riders

 

16



EXHIBIT A

List of New Entities

 

name of new entity and federal Identification Number

state of organization

ORGANIZATIONAL ID NUMBER

Almost Family PC of Kentucky, LLC

26-1259925

kentucky

0675489

Almost Family PC of Ft. Lauderdale, LLC

26-1261522

florida

l07000103414

Almost Family PC of SW Florida, LLC

26-1261522

Florida

l07000103411

Almost Family PC of West Palm, LLC

26-1263982

Florida

l07000103413

Caretenders of Jacksonville, LLC

20-5898994

FLORIDA

l06000110767

Caretenders VS of Boston, LLC

26-1259391

Massachusetts

000962269

Caretenders VS of Western KY, LLC

26-1258938

kentucky

0675497

Caretenders VS of Northern KY, LLC

26-1259246

kentucky

0675495

Caretenders VS of Central KY, LLC

26-1259391

kentucky

0675492

Caretenders VS of Louisville, LLC

26-1264112

kentucky

0675491

CARETENDERS VISITING SERVICES OF COLUMBUS, LLC

20-8428138

OHIO

1676001

Caretenders Visiting Services of Cook

County, LLC

20-5826574

illinois

02013231

Caretenders Visiting Services of District 6, LLC

65-0747432

kentucky

0565533

Caretenders Visiting Services of District 7, LLC

30-0425714

kentucky

0565534

Caretenders Visiting Services of

Gainesville, LLC

30-0425715

FLORIDA

l05000016996

Caretenders Visiting Services of

Hernando County, LLC

20-5825497

FLORIDA

l06000104096

Caretenders Visiting Services of

Kentuckiana, LLC

20-5826598

kentucky

0615538

 



17



 

Caretenders Visiting Services of Ocala,

LLC

20-4522444

FLORIDA

l06000028455

Caretenders Visiting Services of

Orlando, LLC

30-0425717

FLORIDA

m04000004879

Caretenders Visiting Services of

Pinellas County, LLC

20-5826531

FLORIDA

l06000104100

Caretenders Visiting Services of

Southern Illinois, LLC

20-5826553

ILLINOIS

02013258

Caretenders Visiting Services of St.

Augustine, LLC

20-2910357

FLORIDA

l05000052409

Caretenders Visiting Services of St.

Louis, LLC

20-5826598

missouri

lc0774505

Princeton Home Health, LLC

20-5081107

alabama

dll 480-611

Caretenders Mobile Medical Services, LLC

26-1162933

ohio

1726247

Mederi Caretenders VS of Tampa, LLC

26-1162933

florida

l07000104055

Mederi Caretenders VS of SE FL, LLC

26-1264234

florida

l07000103410

Mederi Caretenders VS of SW FL, LLC

26-1264384

florida

l07000103412

Mederi Caretenders VS of Broward, LLC

26-1264504

florida

l07000103409

 

 

18



EXHIBIT B

Modified Exhibit, Schedules or Riders

 

19



CAPITALIZATION SCHEDULE

 

 

CORPORATIONS

 

Name

 

 

Authorized Capital Stock

Number of

Issued and Outstanding Shares

1. Almost Family, Inc.

10,000,000 shares of common stock, par value $.10 per share

2,000,000 shares of Series Preferred Stock, $.05 par value per share consisting
of 66,600 shares of Series A Preferred Stock, par value $.05 per share and
100,000 shares of Series B Junior Participating Preferred Stock, par value $.05
per share

As of 9/30/07 Balance Sheet: 7,658,628 shares of common stock

2. Adult Day Care of America, Inc.

1,000 shares of common stock, $.001 par value per share

1,000

3. Adult Day Care of Louisville, Inc.

1,000 shares

100

4. Adult Day Clubs of America Joint Venture, Ltd.

1000 shares of common stock, $.01 par value per share

1,000

5. Caretenders Homecare, Inc.

2,000 shares common stock, no par value

100

6. Caretenders Infusion Corp.

1,000 shares common stock, no par value

100

7. Caretenders Infusion of Birmingham, Inc.

5,000 shares common stock, no par value

1,000

8. Caretenders of Birmingham, Inc.

5,000 shares common stock, no par value

1,000

9. Caretenders of Boston, Inc.

1,000 shares common stock, no par value

100

10. Caretenders of Charlotte, Inc.

1,000 shares

100

11. Caretenders of Cincinnati, Inc.

1,000 shares

100

12. Caretenders of Cleveland, Inc.

1,000 shares

100

13. Caretenders of Columbus, Inc.

1,000 shares

100

14. Caretenders of Elizabethtown, Inc.

1,000 shares common stock, no par value

100

15. Caretenders of Evansville, Inc.

1,000 shares

100

16. Caretenders of Fort Lauderdale, Inc.

1,000 shares

100

17. Caretenders of Indiana, Inc.

1,000 shares, $1.00 par value per share

100

18. Caretenders of Indianapolis, Inc.

1,000 shares

100

19. Caretenders of Louisville, Inc.

1,000 shares of common stock, no par value

 

20. Caretenders of Marshall County, Inc.

1,000 shares of common stock, $1.00 par value per share

1,000

21. Caretenders of New Jersey, Inc.

1,000 shares

100

22. Caretenders of Northern Kentucky, Inc.

1,000 shares of common stock, no par value

100

23. Caretenders of Richmond, Inc.

1,000 shares common stock, no par value

100

24. Caretenders of Southwest Florida, Inc.

1,000 shares

100

 

 

20



 

25. Caretenders of The Bluegrass, Inc.

1,000 shares common stock, no par value

100

26. Caretenders of West Palm Beach, Inc.

1,000 shares

100

27. Caretenders Visiting Services Employment, Inc.

1,000 shares

100

28. Caretenders Visiting Services of Central Indiana, Inc.

1,000 shares

100

29. Caretenders Visiting Services of Cincinnati, Inc.

1,000 shares

100

30. Caretenders Visiting Services of Southeast Florida, Inc.

1,000 shares

100

31. Caretenders Visiting Services of Southwest Florida, Inc.

1,000 shares

100

32. Freelife Medical Equipment, Inc.

1,000 shares, $.01 par value per share

850

33. HHJC Holdings, Inc.

1,000 shares of common stock, $.01 par value per share

1,000

34. Home Health of Jefferson County, Inc.

500 shares of common stock ,$1.00 par value per share

500

35. Housecalls of America, Inc.

2,000 shares common stock, no par value

1,000

36. Housecalls, Inc.

1,000 shares of common stock, $.001 par value per share

1,000

37. Metro Home Care, Inc.

1,000 shares, no par value

1,000

38. National Health Industries, Inc.

1,000 shares of common stock without par value

1,000

39. National Orthopedic & Rehabilitation Services, Inc.

2,000 shares, $.01 par value per share

1,000

40. Pro-Care Home Health of Broward, Inc.

2,000,000 shares of common stock, $.001 par value per share

100

41. Reliable Home Healthcare, Inc.

750 shares of common stock ,without par value

100

42. Special Healthcare Services, Inc.

2,000 shares of common stock, without par value

1,000

 

 

limited liability companies

Name

Ownership

43. Almost Family PC of Ft. Lauderdale, LLC

100% by National Health Industries, Inc.

44. Almost Family PC of Kentucky, LLC

100% by National Health Industries, Inc.

45. Almost Family PC of SW Florida, LLC

100% by National Health Industries, Inc.

46. Almost Family PC of West Palm, LLC

100% by National Health Industries, Inc.

47. Caretenders Mobile Medical Services, LLC

100% by National Health Industries, Inc.

48. Caretenders of Jacksonville, LLC

100% by Caretenders Visiting Services of Southeast Florida, Inc.

49. Caretenders Visiting Services of Columbus, LLC

100% by National Health Industries, Inc.

 

 

21



 

50. Caretenders Visiting Services of Cook County, LLC

100% by National Health Industries, Inc.



51. Caretenders Visiting Services of District 6, LLC

100% by Caretenders Visiting Services of Southwest Florida, Inc.

52. Caretenders Visiting Services of District 7, LLC

100% by Caretenders Visiting Services of Southeast Florida, Inc.

53. Caretenders Visiting Services of Gainesville, LLC

100% by Caretenders Visiting Services of Southeast Florida, Inc.

54. Caretenders Visiting Services of Hernando County, LLC

100% by National Health Industries, Inc.

55. Caretenders Visiting Services of Kentuckiana, LLC

100% by Housecalls of America, Inc.

56. Caretenders Visiting Services of Ocala, LLC

100% by Caretenders Visiting Services of Southeast Florida, Inc.

57. Caretenders Visiting Services of Orlando, LLC

100% by Caretenders Visiting Services of Southeast Florida, Inc.

58. Caretenders Visiting Services of Pinellas County, LLC

100% by National Health Industries, Inc.

59. Caretenders Visiting Services of Southern Illinois, LLC

100% by National Health Industries, Inc.

60. Caretenders Visiting Services of St. Augustine, LLC

100% by Caretenders Visiting Services of Southeast of Florida, Inc.

61. Caretenders Visiting Services of St. Louis, LLC

100% by National Health Industries, Inc.

62. Caretenders VS of Boston, LLC

100% by National Health Industries, Inc.

63. Caretenders VS of Central KY, LLC

100% by National Health Industries, Inc.

64. Caretenders VS of Louisville, LLC

100% by National Health Industries, Inc.

65. Caretenders VS of Northern KY, LLC

100% by National Health Industries, Inc.

66. Caretenders VS of Western KY, LLC

100% by National Health Industries, Inc.

67. Mederi Caretenders VS of Broward, LLC

100% by National Health Industries, Inc.

68. Mederi Caretenders VS of SE FL, LLC

100% by National Health Industries, Inc.

69. Mederi Caretenders VS of SW FL, LLC

100% by National Health Industries, Inc.

70. Mederi Caretenders VS of Tampa, LLC

100% by National Health Industries, Inc.

71. Princeton Home Health, LLC

100% by Caretenders of Birmingham, Inc.

 

 

 

22

PROMISSORY NOTE

(Revolving Credit - Chase Note)

$40,000,000.00

December 4, 2007

 

FOR VALUE RECEIVED, [i] ALMOST FAMILY, INC. , a Delaware corporation (“AFI”),
and [ii]the undersigned Subsidiaries of AFI (AFI and each of the undersigned
Subsidiaries of AFI are referred to hereinafter each individually as a “Maker”
and collectively as the “Makers”), each hereby jointly and severally promises to
pay to the order of JPMORGAN CHASE BANK, N.A., anational banking association
(the “Payee”), on or before the Termination Date (as defined in the Loan
Agreement defined below), the lesser of (x) the principal amount of Forty
Million and No/100 Dollars ($40,000,000.00), or (y) the unpaid aggregate
principal amount of Revolving Loans made by the Payee to the Makers pursuant to
the Loan Agreement referred to below.

The Makers also each jointly and severally promise to pay interest on the unpaid
principal amount hereof until paid at the rates, at the times and from the dates
which shall be determined in accordance with the provisions of that certain Loan
and Security Agreement dated as of August 3, 1999, as amended (collectively,
together with all future amendments, restatements, supplements and modifications
thereto from time to time, the “Loan Agreement”; capitalized terms used herein
without definition shall have the meanings assigned to those terms in the Loan
Agreement), entered into by and among [i] the Makers, [ii] the financial
institution(s) listed on the signature pages thereof, and their respective
successors and Eligible Assignees (each individually a “Lender” and collectively
“Lenders”) and [iii] JPMorgan Chase Bank, N.A., a national banking association,
for itself as a Lender (“Chase”) and as Agent (“Agent”) under the Loan
Agreement.

This Note is one of the “Revolving Notes” and is issued pursuant to and is
entitled to the benefits of the Loan Agreement to which reference is hereby made
for a more complete statement of the terms and conditions under which the
Revolving Loans evidenced hereby were or are made and are to be repaid. The Note
evidences indebtedness formerly evidenced by, but is not a novation of, the
Promissory Note (Revolving Credit - BOK Note) dated as of May 30, 2001 and made
by certain of Makers to the order of Lender in face principal amount of
$22,500,000 (the “Prior Note”), and this Note shall be entitled to all of the
benefits of the Collateral that secured the Prior Note, and in the same relative
priority, to the maximum extent permitted by law.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the office of
the Agent located at 416 West Jefferson Street, Louisville, Kentucky, or at such
other place as shall be designated in writing for such purpose in accordance
with the terms of the Loan Agreement. Until notified in writing of the transfer
of this Note, the Makers and the Agent shall be entitled to deem the Payee or
such person who has been so identified by the transferor in writing to the
Makers and the Agent as the holder of this Note, as the owner and holder of this
Note. Each of the Payee and any subsequent holder of this Note agree that before
disposing of this Note or any part hereof it will make a notation hereon or in
its records of all principal payments previously



made hereunder and of the date to which interest hereon has been paid; provided,
however, that the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of each of the Makers
hereunder with respect to payments of principal or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note; provided, however, that if the day on which
any payment relating to a LIBOR Loan is due is not a Business Day but is a day
of the month after which no further Business Day occurs in such month, then the
due date thereof shall be the next preceding Business Day.

This Note is subject to prepayment at the option of the Makers, as well as
certain mandatory prepayments, all as provided in Section 2.4 of the Loan
Agreement.

This Note is subject to restriction on transfer or assignment as provided in the
Loan Agreement.

THE LOAN AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE COMMONWEALTH OF
KENTUCKY, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Loan Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Loan Agreement.

No reference herein to the Loan Agreement and no provision of this Note or the
Loan Agreement shall alter or impair the obligation of each of the Makers, which
are absolute, unconditional, joint and several, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.

Each of the Makers jointly and severally promises to pay all reasonable costs
and expenses of Agent and Lenders, including reasonable fees and expenses of
counsel, as provided in the Loan Agreement. Each of the Makers hereby consents
to all renewals and extensions of time at or after the maturity hereof, without
notice, and each Maker hereby jointly and severally waives diligence,
presentment, protest, demand and notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

<the balance of this page intentionally has been left blank>

 

 

2



IN WITNESS WHEREOF, the Makers have caused this Note to be executed and
delivered by their respective duly authorized officers, as of the day and year
and the place first above written.

(the "Makers")

 

ALMOST FAMILY, INC., a Delaware corporation, for itself as a Borrower and as
agent and attorney-in-fact for the other Original Borrowers pursuant to the
grant and provision for same under the Loan Agreement

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Senior Vice President & Chief Financial

Officer

 

ADULT DAY CARE OF AMERICA, INC.,

a Delaware corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

ADULT DAY CARE OF LOUISVILLE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

ADULT DAY CLUBS OF AMERICA JOINT VENTURE LTD., a Delaware corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS HOMECARE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

3



CARETENDERS INFUSION CORP.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS INFUSION OF BIRMINGHAM, INC., an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF BIRMINGHAM, INC.,

an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF BOSTON, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF CHARLOTTE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF CINCINNATI, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF CLEVELAND, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

4



 

CARETENDERS OF COLUMBUS, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF ELIZABETHTOWN, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF EVANSVILLE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF FORT LAUDERDALE, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF INDIANA, INC.,

an Indiana corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF INDIANAPOLIS, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF LOUISVILLE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

5



 

CARETENDERS OF MARSHALL COUNTY, INC., an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF NEW JERSEY, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF NORTHERN KENTUCKY, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF RICHMOND, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF SOUTHWEST FLORIDA, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF THE BLUEGRASS, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS OF WEST PALM BEACH, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

6



 

CARETENDERS VISITING SERVICES EMPLOYMENT COMPANY, INC., a

Kentucky corporation formerly known as Caretenders HME of Florida, Inc.

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF CENTRAL INDIANA, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF CINCINNATI, INC., a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES

OF SOUTHEAST FLORIDA, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES

OF SOUTHWEST FLORIDA, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

FREELIFE MEDICAL EQUIPMENT, INC.,

an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

7



HHJC HOLDINGS, INC., an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

HOME HEALTH OF JEFFERSON COUNTY, INC., a Georgia corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

HOUSECALLS OF AMERICA, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

HOUSECALLS, INC., a Delaware corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

METRO HOME CARE, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

NATIONAL HEALTH INDUSTRIES, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

NATIONAL ORTHOPEDIC & REHABILITATION SERVICES, INC.,

an Alabama corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

8



PRO-CARE HOME HEALTH OF BROWARD, INC., a Florida corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

RELIABLE HOME HEALTH CARE, INC.,

an Ohio corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

SPECIAL HEALTHCARE SERVICES, INC.,

a Kentucky corporation

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

“New Entities”

 

ALMOST FAMILY PC OF FT. LAUDERDALE LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

ALMOST FAMILY PC OF KENTUCKY, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

ALMOST FAMILY PC OF SW FLORIDA, LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

ALMOST FAMILY PC OF WEST PALM, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

9



CARETENDERS MOBILE MEDICAL SERVICES, LLC        

 

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS OF JACKSONVILLE, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF COLUMBUS, LLC   

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF COOK COUNTY, LLC          

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF DISTRICT 6, LLC     

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF DISTRICT 7, LLC     

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

10



 

CARETENDERS VISITING SERVICES OF GAINESVILLE, LLC              

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF HERNANDO COUNTY, LLC           

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF KENTUCKIANA, LLC          

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF OCALA, LLC              

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF ORLANDO, LLC       

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF PINELLAS COUNTY, LLC

 

 

By    /s/ C. Steven Guenthner

 

 

 

11



 

C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF SOUTHERN ILLINOIS, LLC            

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF ST. AUGUSTINE, LLC  

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VISITING SERVICES OF ST. LOUIS, LLC 

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF BOSTON, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF CENTRAL KY, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF LOUISVILLE, LLC

 

 

By    /s/ C. Steven Guenthner

 

 

 

12



 

C. Steven Guenthner

Secretary and Treasurer

 

CARETENDERS VS OF NORTHERN KY, LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

CARETENDERS VS OF WESTERN KY, LLC

 

By:_______________________________________

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

MEDERI CARETENDERS VS OF BROWARD, LLC    

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

MEDERI CARETENDERS VS OF SE FL, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

MEDERI CARETENDERS VS OF SW FL, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

MEDERI CARETENDERS VS OF TAMPA, LLC    

 

 

By    /s/ C. Steven Guenthner

 

 

 

13



 

C. Steven Guenthner

Secretary and Treasurer

 

 

PRINCETON HOME HEALTH, LLC

 

 

By    /s/ C. Steven Guenthner



C. Steven Guenthner

Secretary and Treasurer

 

 

 

 

14

 

 